DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-10 in the reply filed on 04/29/2022 is acknowledged.
Claims 11-19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/29/2022.
Claim Objections
Claims 9 and 10 are objected to because of the following informalities: The claims contain abbreviations without a corresponding description. The disclosures of “a DCB method” (claim 9) and “an AMB method” (claim 10) should instead be recited as: “a direct copper bonding (DCB) method” and “an active metal brazing (AMB) method”. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 4 there is disclosed: “a thermal conversion step for converting the copper hydroxide or copper acetate brine into the copper oxide in a temperature range of approximately 100°C to approximately 200°C” (lines 3-7; emphasis added).
The claim limitation has been presumed to invoke 35 U.S.C. 112, sixth paragraph, because it meets the following 3-prong analysis:
(A) The claim limitation uses the phrase “means for” or “step for” or a generic replacement therefore: the phrase “step for” is explicitly recited in the claim.
(B) The “means for” or “step for” is modified by functional language: “converting…into the copper oxide in a temperature range of approximately 100°C to approximately 200°C”.
(C) The phrase “means for” or “step for” is not modified by sufficient structure, material, or acts for achieving the specified function. In this instance of claim 4, there is no structure or mechanism provided for causing the “converting… into the copper oxide” and there is no structure or mechanism to create the required temperature range.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 discloses “method for producing a metal-ceramic substrate with a plurality of electrically conductive vias, the method comprising…  introducing a copper hydroxide or copper acetate brine into a plurality of holes in the ceramic layer delimiting a via prior to the attachment of both the first and the second metal layers” (lines 1-2 and 7-9; emphasis added). These limitations are indefinite, because one cannot know if the recited “a via” is a new and distinct via from the previously recited “electrically conductive vias”. Further, it is not clear how the brine can be introduced into a “plurality of holes” and then somehow delimit a (singular) via. As it is improper to import limitations into the claims, the cited portion renders the claim indefinite. That being so, in light of the specification, and apparent thrust of the preamble, it appears that the claim actually intends (as best understood): “method for producing a metal-ceramic substrate with a plurality of electrically conductive vias, the method comprising…  introducing a copper hydroxide or copper acetate brine into a plurality of holes in the ceramic layer with each hole delimiting one of the plurality of conductive vias prior to the attachment of both the first and the second metal layers” or the like.
Claims 2-10 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 1.
Claim 4 is further rejected as indefinite. The claim discloses “a thermal conversion step for converting the copper hydroxide or copper acetate brine into the copper oxide in a temperature range of approximately 100°C to approximately 200°C” (lines 3-7; emphasis added). 
There is no industry standard for, nor is there any further explanation in the original disclosure of what is or is not considered to fall within the realm of being “in a temperature range of approximately 100°C to approximately 200°C”. Even if the specification uses the same term of degree as in the claim, a rejection is proper if the scope of the term is not understood when read in light of the specification. While, as a general proposition, broadening modifiers are standard tools in claim drafting in order to avoid reliance on the doctrine of equivalents in infringement actions, when the scope of the claim is unclear a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is proper. See MPEP 2173.05(b): Relative Terminology. The reader cannot know what temperatures are or are not included in the claimed range. Is 99°C considered approximately 100°C? What about 95°C or 90°C or 85°C, etc.? One cannot determine the metes and bounds of the range and it therefore renders the claim indefinite.
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The relevant prior art has been cited (concurrently mailed PTO-892) by the Examiner in this action. Of those references, the most pertinent are to Iwamoto et al. (JP 2008-109062 A), Kimura et al. (US 6,413,620 B1), Wall, Jr. (US 7,482,638 B2), Panicker et al. (US 4,942,076) and Kuo et al. (US 4,623,482). None of these disclose all of the steps of claim 1, nor do they teach the steps/structures of the claim in combination. Specifically, the prior art does not disclose or teach introducing a copper hydroxide or copper acetate brine into a plurality of holes in the ceramic layer [each hole]* delimiting [the plurality of conductive vias]*; converting the copper hydroxide or copper acetate brine into copper oxide; and subjecting the assembly to a high-temperature step above 500°C.
Iwamoto is particularly relevant, as it discloses a method of manufacturing a metal-ceramic substrate, using copper acetate and forming copper oxide on the substrate; however, there is no consideration of any formation of electrically conductive vias, nor does it disclose introducing a brine of copper hydroxide or copper acetate.
The remaining cited art teaches elements of the state of the art, but does not cure the deficiencies of Iwamoto.
*Note: the above reasons are based upon the as best understood interpretation of claim 1, as detailed in the 112(b) rejection statement, above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729